Citation Nr: 1019447	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease with spinal stenosis and S1 radiculopathy, currently 
evaluated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel






INTRODUCTION

The Veteran had periods of verified periods of active duty 
for training (ACDUTRA) in the Army Reserves, including in 
July 1994, August 1996, July 1997, and May 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  In this regard, the Board notes that, in the 
June 2008 substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  In a July 2008 
Hearing Election form, the Veteran asked for a hearing before 
RO personnel rather than a VLJ.  In May 2009, the Veteran's 
representative participated in an informal conference, where 
the possibility of scheduling a new VAX in lieu of the 
requested hearing was discussed.  Indeed, in a letter dated 
on the following day, the representative specifically 
requested that the Veteran be scheduled for a new VA 
examination rather than the hearing.  Additionally, the 
representative asked that the VA examination be scheduled on 
either a Friday or a Monday.  In a second letter dated in 
June 2009, the representative again requested that the 
evaluation be scheduled on either a Friday or a Monday-due 
to the fact that the Veteran worked out of state.  

Further review of the claims folder indicates that a VA 
examination was scheduled in July 2009-on a Friday.  The 
Veteran failed to report to this evaluation.  However, 
because a copy of a notice letter concerning the July 2009 VA 
examination is not in the claims folder and the Veteran works 
out of state, it is unclear when she received notice of the 
VA examination-if at all.  

Subsequently, in August 2009, another VA examination was 
scheduled-but on a Tuesday.  The Veteran failed to report to 
this evaluation.  

Based on this evidentiary posture, the Board finds that the 
Veteran should be given another opportunity to report for the 
VA examination.  In this regard, the Board notes that the 
last VA evaluation of her spine was conducted in April 2008.  
The claims folder contains no records of pertinent outpatient 
treatment received after that last VA examination.  By this 
remand, the Veteran is hereby notified of the importance of 
reporting for the VA evaluation scheduled pursuant to this 
remand.  See Wood v. Derwinski, 1 Vet. App. 191 (1991) & 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA's duty to assist is not a one-way street and 
that, if a veteran wishes help, he/she cannot passively wait 
for it in those circumstances where his/her own actions are 
essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims 
folder copies of records of low back 
treatment that the Veteran may have 
received at the VA Medical Center in St. 
Louis, Missouri since June 2007.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
severity of her service-connected 
degenerative disc disease with spinal 
stenosis and S1 radiculopathy.  To the 
extent possible, the Veteran should be 
scheduled for the VA examination on a 
Monday or a Friday.  Documentation 
reflecting the date of notification to the 
Veteran of the scheduling of the 
examination-including for example a copy 
of the letter informing the Veteran of the 
scheduling of the evaluation-should be 
associated with the claims folder.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies, 
including radiological testing, should be 
conducted.  

All pertinent orthopedic and neurological 
pathology associated with this 
service-connected disability should be 
noted in the examination report.  In 
particular, the examiner should discuss 
any associated limitation of forward 
flexion of the thoracolumbar spine, 
ankylosis (favorable or unfavorable) of 
the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether 
the Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  

A complete rationale for all opinions 
expressed must be provided.  

3.  Thereafter, readjudicate the issue of 
entitlement to a disability rating greater 
than 20 percent for the service-connected 
degenerative disc disease with spinal 
stenosis and S1 radiculopathy.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the Veteran an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2009).  She has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


